Citation Nr: 0612608	
Decision Date: 05/02/06    Archive Date: 05/15/06

DOCKET NO.  02-10 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to special monthly pension prior to May 13, 
2005 by reason of being in need of regular aid and attendance 
or on account of being housebound.

3.  Entitlement to a total disability compensation rating 
based on individual unemployability (TDIU rating).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.

This case comes to the Board of Veterans' Appeals (Board) 
partly on appeal from a January 2002 decision by the RO in 
Pittsburgh, Pennsylvania that, in pertinent part, denied 
service connection for a psychiatric disorder.  This case 
also comes to the Board on appeal from an April 2002 rating 
decision which denied entitlement to a TDIU rating.  A 
personal hearing was held before an RO hearing officer in 
April 2003.  This case also comes to the Board on appeal from 
an August 2003 rating decision which denied entitlement to 
special monthly pension by reason of being in need of regular 
aid and attendance or on account of being housebound.  
Additional RO hearings were held in January 2004 and July 
2005.  In a November 2005 rating decision, the RO granted 
entitlement to special monthly pension based on the need for 
aid and attendance, effective May 13, 2005.  

During the course of the appeal, in a December 2004 rating 
decision, the RO denied service connection for diabetes 
mellitus, Type II, and for peripheral neuropathy of the lower 
extremities.  The veteran appealed this decision, but by a 
statement dated in July 2005, he withdrew his appeal as to 
these claims.  38 C.F.R. §§ 20.200, 20.204 (2005).  Hence 
these issues are not in appellate status and will not be 
addressed by the Board.

The issues of entitlement to a TDIU rating and an effective 
date prior to May 13, 2005 for special monthly pension are 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  A chronic psychiatric disorder began years after service, 
and was not caused by any incident of service.

CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim:  veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  Such notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO).  
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 
121.

In this case, in letters dated in July 2003 and March 2005, 
the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate the claim 
for service connection, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence in his 
possession that pertains to the claim.  Following the March 
2005 letter, the claim was readjudicated by the November 2005 
Supplemental Statement of the Case.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, VA outpatient treatment 
reports and examination reports, and hearing testimony.  

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claim for service 
connection, any question as to an appropriate evaluation or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes:  his contentions, including 
those raised at VA hearings; service medical and personnel 
records; and VA medical records.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the appellant or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim and what the evidence in the claims file shows, or 
fails to show, with respect to each claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  
Service incurrence will be presumed for certain chronic 
diseases, including psychoses, if manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.307, 3.309 (2005).

Service connection requires medical evidence of a current 
disability; medical, or in some cases lay, evidence of in-
service incurrence of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

The veteran claims service connection for a psychiatric 
disorder which he asserts was incurred during military 
service.  

Service medical records reflect that the veteran's 
psychiatric system was listed as normal on entrance medical 
examination in June 1966.  In a report of medical history 
completed by the veteran in August 1968, he denied a history 
of depression, excessive worry, or nervous trouble of any 
sort.  On separation medical examination performed in August 
1968, the veteran's psychiatric system was listed as normal.  
The service medical records are negative for a diagnosis of a 
chronic psychiatric disorder.

The first post-service medical record reflecting a diagnosis 
of a psychiatric disorder is dated in February 1994.  VA 
medical records reflect that the veteran was hospitalized 
from February 1994 to March 1994.  The Axis I discharge 
diagnoses were organic hallucinosis, eating disorder not 
otherwise specified (NOS), adult antisocial behavior, alcohol 
dependence in remission, history of cocaine abuse, and 
history of mixed substance abuse (remote).  During this 
hospitalization the examiner noted that the veteran was 
previously treated for substance abuse and depression in 
1993.  

Subsequent medical records reflect ongoing treatment for a 
psychiatric disorder, variously diagnosed.  The medical 
records reflect that the veteran has primarily been diagnosed 
with schizoaffective disorder, alcohol abuse, and bulimia.

By a statement received in August 1994, the veteran said that 
his nerves had been shot for the past 26 years.

In a February 1995 rating decision, the RO denied service 
connection for post-traumatic stress disorder (PTSD).  The 
veteran was notified of this decision and he did not appeal.

At a December 1995 VA psychiatric examination, the veteran 
reported that he had no formal psychiatric treatment until 
March 1993 when he was treated at a VA facility for substance 
abuse.  He reported that his longest job was as a truck 
driver from 1980 to 1987.  Since that time he worked for 
about two months as a counselor's aide at a local academy.  
The veteran related that he was totally unable to work due to 
hallucinations, paranoia, anxiety, and an inability to 
concentrate.  The Axis I diagnoses were major depressive 
disorder with psychotic features, currently in partial 
remission, eating disorder NOS (probable bulimia nervosa), 
rule out organic hallucinosis, and polysubstance abuse, 
chronic, currently in full remission.  The Axis II diagnosis 
was antisocial personality disorder.  

By a statement dated in August 2001, the veteran said he had 
been hospitalized for depression and schizophrenia on 
multiple occasions, and that he previously complained about 
this condition when he was discharged and it was "dismissed 
and denied."  By a statement received in April 2002, the 
veteran related that he was treated at a VA clinic in 
Pittsburgh in August 1968, after separation from service, for 
complaints of problems with his nerves.  He reiterated his 
assertions in subsequent statements.

VA medical records dated from 2003 to 2004 reflect inpatient 
and outpatient treatment for substance abuse and 
schizoaffective disorder.

At a July 2005 RO hearing, the veteran related that he first 
hallucinated during service.  He said that soon after 
separation from service, he complained of psychiatric 
symptoms at a VA medical facility, but the doctor did not 
follow up on these complaints.  He also reported treatment 
for a psychiatric disorder at a VA medical facility in 
California soon after service.

Although the veteran contends that he was treated for a 
psychiatric disorder at a VA facility in 1968, multiple 
attempts to obtain records of such treatment have been 
unsuccessful.

The veteran has asserted that he incurred a psychiatric 
disorder during his period of active service.  As a layman, 
he is not competent to render an opinion regarding diagnosis 
or etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

A review of the evidence on file shows that there is no 
evidence of a psychiatric disorder during service or for many 
years afterwards.  A psychosis was not diagnosed within the 
first post-service year.  There is no medical evidence 
linking any current psychiatric disorder with service.  

The preponderance of the evidence is against the veteran's 
claim for service connection for a psychiatric disorder.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

ORDER

Service connection for a psychiatric disorder is denied.

REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary prior to appellate 
review.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).

The veteran claims entitlement to a TDIU rating.  Such a 
rating may be assigned where the schedular rating is less 
than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) 
(2005).  

The veteran's only service-connected disability is a prostate 
gland disorder, rated 60 percent disabling.  He thus meets 
the minimum schedular criteria for a TDIU set forth in 38 
C.F.R. § 4.16(a).  In August 2005, the veteran underwent a VA 
examination which was scheduled in part to determine the 
effect of the veteran's prostate gland disorder on his 
ability to work.  The examination report reflects that the 
examiner noted that the veteran's medical records were 
negative for a current workup of his prostate disorder.  The 
examiner did not provide an opinion regarding the effect of 
the service-connected prostate disorder on his ability to 
obtain and retain employment.  Such a medical opinion must be 
obtained prior to Board review, and thus this matter must be 
remanded.  

On remand, VA must obtain a competent medical opinion from a 
VA examiner, subsequent to his or her review of the claims 
file and a physical examination, to determine whether it is 
at least as likely as not that the veteran's service-
connected prostate disorder alone renders him unable to 
secure or follow a substantially gainful occupation.  See 38 
U.S.C.A. § 5103A (West 2002); see also Colayong v. West, 12 
Vet. App. 524, 538-40 (1999); Friscia v. Brown, 7 Vet. App. 
294, 297 (1994).  In determining whether the veteran is 
entitled to a TDIU rating, neither non-service-connected 
disabilities nor advancing age may be considered.  38 C.F.R. 
§ 4.19 (2005).

With respect to the claim for an effective date earlier 
than May 13, 2005, the Board notes that remand is 
necessary to comply with the duty to notify.  During the 
pendency of this appeal, on March 3, 2006, the United 
States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those 
five elements include:  1) veteran status; 2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 
5) effective date of the disability.  The Court held 
that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the 
claimant with notice of what information and evidence 
not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, slip op. at 14.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is 
awarded.  Id.  

Although this claim involves pension rather than service 
connection, the duty to notify applies to pension 
claims, and therefore, to "downstream" issues such as 
an effective date of a grant of special monthly pension. 
      
In the present appeal, the veteran was provided with 
notice of what type of information and evidence was 
needed to substantiate his claim for aid and attendance 
or housebound benefits, but he was not provided with 
notice of the type of evidence necessary to establish an 
effective date for the benefit.  As this question is 
involved in the present appeal, this case must be 
remanded for proper notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. 
§ 3.159(b), that provides an explanation as to the type 
of evidence that is needed to establish an effective 
date for special monthly pension.  As the issue of 
entitlement to a TDIU is also being remanded, corrective 
notice as to that issue should be provided as well.

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish an effective 
date for the claims on appeal, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, Nos. 01-1917 and 02-1506 
(U.S. Vet. App. Mar. 3, 2006).

2.  The RO should schedule the veteran 
for a VA genitourinary examination to 
determine the severity of his service-
connected prostate gland disorder.  The 
claims folder should be provided to and 
reviewed by the examiner, and the 
examination report should reflect that 
this was done.  

Thereafter, the examiner must opine as to 
whether, without regard to the veteran's 
age or the impact of any non-service-
connected disabilities, it is at least as 
likely as not that the veteran's service-
connected prostate gland disorder renders 
him unable to secure or follow a 
substantially gainful occupation.

The examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should readjudicate the 
veteran's claim for a TDIU rating and an 
effective date earlier than May 13, 2005 
for the award of special monthly pension.  
If the claims are denied, the veteran and 
his representative should be issued a 
Supplemental Statement of the Case, and 
given an opportunity to respond before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


